DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claim 1, the claim recites the limitation “a receiving groove for receiving a condensed aerosol” is considered to be a limitation regarding the intended use of the claimed receiving groove. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required any groove since any groove considered to be capable of receiving condensed aerosol.

Claim Objections
Claim 5 is objected to because of the following informalities: The claim does not conclude with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, there is insufficient antecedent basis for the limitation “the airflow passage” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the air passage. Claim 9 is indefinite by dependence.

Regarding claim 3, there is insufficient antecedent basis for the limitation “the airflow passage” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the air passage. Claims 4-7 and 11-20 are indefinite by dependence.

Regarding claim 5, it is unclear how the receiving groove can be defined within the mounting base since claim 1 already requires it to be defined within the starting passage. The claim is therefore indefinite. For the purposes of this Office action, the claims will be interpreted as if they required the mounting groove to be defined within the starting passage. Claims 12 and 17-18 are indefinite by dependence.

Regarding claim 8, there is insufficient antecedent basis for the limitation “the airflow passage” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the air passage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2021/0274846).

Regarding claim 1, Potter discloses a vapor provision device [0002] having a heater (figure 8, reference numeral 135) and a wick ([0024], figure 8, reference numeral 140), which are considered to meet the claim limitation of an atomizing assembly. The device is activated by a puff detector which detects that a user is inhaling [0026]. The heater receives power from wires [0026] connected to wires that connects to control circuitry [0033] that supplies power to the battery when inhalation is detected [0031], which is considered to meet the claim limitation of forming an electrical connection. Air flows to the airflow sensor by an airflow pathway ([0033], figure 1, reference numeral 172), which is considered to meet the claim limitation of an air passage, and then through a convoluted pathway connected between the vaporizer and puff detector ([0035], figure 1, reference numeral 180), which is considered to meet the claim limitation of a starting passage. The convoluted passage has a bowl or dip ([0065], figure 8, reference numeral 191) that can be made in any shape of depression [0058]. Potter does not explicitly disclose the depression being in the shape of a groove.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the depression as a groove. One would have been motivated to do so since Potter discloses that the depression can be made in any shape of depression. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
 
Regarding claim 2, Potter discloses that the device has one or more air inlets ([0029], figure 1, reference numeral 170) and is fluidly connected to the airflow pathway and convoluted passage to allow air to flow to the heater [0042].

Regarding claim 3, Potter discloses that the convoluted passage has first (figure 8, reference numeral 181) and second bends (figure 8, reference numeral 182), with the trap located at the bottom of the second bend [0051]. The air flows vertically through a first tube (figure 8, reference numeral 585) before turning horizontally to pass over the depression [0064]. Air flows out from the device through an air outlet ([0021], figure 1, reference numeral 118), which is considered to meet the claim limitation of a nozzle.

Regarding claim 4, Potter discloses that device has a reusable part (figure 1, reference numeral 101), which is considered to meet the claim limitation of an atomizer, and a cartridge releasably coupled together ([0020], figure 1, reference numeral 102), which is considered to meet the claim limitation of a main body. The cartridge contains the heater [0024] and a reservoir ([0021], figure 1, reference numeral 120). The reusable part comprises a housing that contains the air inlet and connects to the cartridge section ([0029], figure 1, reference numeral 165), which is considered to meet the claim limitation of a mounting bracket. The cartridge and housing are connected by an interface having an opening that allows air to pass through the puff detector ([0029], figure 1, reference numeral 105), which is considered to meet the claim limitation of a mounting base.

Regarding claim 5, Potter discloses that the air outlet is located at the opposite end of the device from the reusable portion (figure 1).

Regarding claim 6, the airflow pathway of Potter is considered to meet the claim limitation of a receiving cavity since it is evident that a liquid could be placed within the passage since it is open and is not disclosed as having a valve or other covering that would exclude liquid.

Regarding claim 7, modified Potter teaches all the claim limitations as set forth above. Potter additionally discloses that the airflow passage extends across the reusable portion (figure 1), which is considered to meet the claim limitation of facing the inlet opening. Modified Potter does not explicitly teach the maximum distance from the air opening to the atomizer being smaller than the maximum distance from any other part of the airflow passage to the atomizer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make maximum distance from the air opening to the atomizer be smaller than the maximum distance from any other part of the airflow passage to the atomizer. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claims 8-14, modified Potter teaches all the claim limitations as set forth above. Potter discloses that the convoluted section can have a variety of different passage angles [0049] and that a flange is formed from a section of the convoluted section which forms an end since it is located at the top of the convoluted section. This portion is circled in the annotated version of figure 8 below:

    PNG
    media_image1.png
    328
    453
    media_image1.png
    Greyscale

Modified Potter does not explicitly teach the circled portions forming a circumference around the end of the convoluted passage.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the convoluted passage of modified Potter form a circumferential flange in the circled area. One would have been motivated to do so since Potter discloses that the convoluted passage can have different angles. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 15, 17 and 19, Potter discloses that the reusable part has a battery that provides power to operate the device and is connected to control circuitry [0029] that receives information form the puff detector [0031], indicating that the puff detector is electric.

Regarding claims 16, 18 and 20, Potter discloses that the reusable part has a housing ([0029], figure 1, reference numeral 165), and that the cartridge has a material container housing ([0023], figure 1, reference numeral 125), which are considered to meet the claim limitation of a casing since it sleeves the cartridge and upper portion of the reusable section. The tube through which air flows into the cartridge forms a seal with the cartridge [0064], which is considered to meet the claim limitation of a sealed connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747